DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by James K. O’Hare (Reg # 56574) per an email communication on 04/05/2021 following a telephone interview on 04/05/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 03/11/2021):

Claim Amendments:

1. (Currently Amended) A method of wireless communication by a user equipment (UE), comprising: 
receiving, from a base station, a plurality of signals through a plurality of beams of the base station, each of the plurality of beams corresponding to a respective antenna port of a plurality of antenna ports of the base station, wherein the plurality of signals include a plurality of beam reference signals, a plurality of beam refinement reference signals, a plurality of channel state information reference signals (CSI-RSs), or a combination thereof, 
includes 
receiving, from the base station, a number N, wherein N is a number of beams to be reported; 
performing wideband channel estimation on each beam of the plurality of beams from the plurality of antenna ports based on the plurality of signals then performing narrowband channel estimation on 
ranking the plurality of beams based on the wideband and narrowband channel estimation; and 
transmitting, to the base station, a feedback signal including information about N beams of the one or more beams selected from the plurality of beams.

14. (Currently Amended) A method of wireless communication by a base station, comprising: 
transmitting, to a user equipment (UE), a plurality of signals through a plurality of beams of the base station, each of the plurality of beams corresponding to a respective antenna port of a plurality of antenna ports of the base station, 
wherein the plurality of signals include a plurality of beam reference signal, a plurality of beam refinement reference signals, a plurality of channel state information reference signals (CSI-RSs), or a combination thereof, 
wherein each of the plurality of Application No.: 15/468,5944 Docket No. 030284.12846/163049U1signals includes 
transmitting, to [[a]] the UE, a number N, 
wherein N is a number of beams to be reported; and 
receiving, from the UE, a feedback signal including information about N beams of one or more beams selected from the plurality of beams, 
wherein the one or more beams are selected based on a ranking of the plurality of beams, the ranking being based on a wideband channel estimate and 
wherein the feedback signal is received on resource blocks based on a subsequent narrow band channel estimation for each beam of the plurality of beams.

23. (Currently Amended) A user equipment (UE) for wireless communication, comprising: 
a memory; and at least one processor coupled to the memory and configured to: 
receive, from a base station, a plurality of signals through a plurality of beams of the base station, each of the plurality of beams corresponding to a respective antenna port of a plurality of antenna ports of the base station, 
wherein the plurality of signals include a plurality of beam reference signals, a plurality of beam refinement reference signals, a plurality of channel state information reference signals (CSI-RSs), or a combination thereof, 
wherein each of the plurality of signals includes 
receive, from the base station, a number N, wherein N is a number of beams to be reported; 
perform wideband channel estimation and select one or more beams based on the wideband channel estimation for each beam of the plurality of beams from the plurality of antenna ports based on the plurality of signals then perform narrowband channel estimation on 
rank the plurality of beams based on the wideband and narrowband channel estimation; and 
transmit, to the base station, a feedback signal including information about N beams of the one or more beams selected from the plurality of beams.

27. (Currently Amended) The UE of claim 23 [[26]], wherein the at least one processor configured to select the one or more beams among the plurality of beams is configured to: select at least one beam with a high measurement for each of a plurality of symbols, the high measurement being greater than a threshold measurement for the channel estimation.

28. (Currently Amended) A base station for wireless communication, comprising: 
a memory; and at least one processor coupled to the memory and configured to: 
transmit, to a user equipment (UE), a plurality of signals through a plurality of beams of the base station, each of the plurality of beams corresponding to a respective antenna port of a plurality of antenna ports of the base station, 
wherein the plurality of signals include a plurality of beam reference signal, a plurality of beam refinement reference signals, a plurality of channel state information reference signals (CSI-RSs), or a combination thereof, 
wherein each of the plurality of signals includes 
transmit, to [[a]] the UE, a number N, wherein N is a number of beams to be reported; and 
receive, from the UE, a feedback signal including information about N beams of one or more beams selected from the plurality of beams, 
wherein the one or more beams are selected based on a ranking of the plurality of beams, the ranking being based on a wideband channel estimation, and 
wherein the feedback signal is received on resource blocks selected based on a subsequent narrow band channel estimation for each beam of the plurality of beams. 

Reasons for Allowance
Claims 1-3, 8, 10, 11-16, 18-23 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method of wireless communication by a user equipment (UE), comprising: 
receiving, from a base station, a plurality of signals through a plurality of beams of the base station, each of the plurality of beams corresponding to a respective antenna port of a plurality of antenna ports of the base station, wherein the plurality of signals include a plurality of beam reference signals, a plurality of beam refinement reference signals, a plurality of channel state information reference signals (CSI-RSs), or a combination thereof, 
wherein each of the plurality of signals includes an extended synchronization signal that is cyclically shifted to indicate a particular symbol index within a subframe; 
receiving, from the base station, a number N, wherein N is a number of beams to be reported; 
performing wideband channel estimation on each beam of the plurality of beams from the plurality of antenna ports based on the plurality of signals then performing narrowband channel estimation on selected one or more beams and selecting one or more resource blocks based on the narrowband channel estimation; 
ranking the plurality of beams based on the wideband and narrowband channel estimation; and 
transmitting, to the base station, a feedback signal including information about N beams of the one or more beams selected from the plurality of beams.

Note that the closest prior art Kim et al. (US 2016/0006549, “Kim”) discloses a method for receiving downlink signal from an eNB including a plurality of antenna ports. Kim receives precoded reference signals per configuration for the antenna ports, measures received power of the reference signals for each of the antenna ports and transmits feedback with the measured power. However, the claimed invention discloses receiving reference signals including extended synchronization signals that is cyclically shifted for symbol indexes on antenna beams, receiving a specific number of beams to be reported back to an eNB after performing a wideband channel estimation and a narrowband channel estimation for each beam, and ranking the beams based on the wideband and the narrowband channel estimation. In particular, Kim fails to disclose or render the reference signals including the cyclically shifted extended synchronization signals, and ranking the beams based on the wideband and the narrowband channel estimation as claimed.
Note that the second closest prior art Choi et al. (US 2015/0280884, “Choi”) discloses a method for channel information feedback. Choi’s disclosure describes transmitting an indication representing an indexing rule for channel values and block-wise quantized channel information and receiving beamformed signals mapped to an antenna based on the indexing rule. However, the claimed invention discloses receiving reference signals including extended synchronization signals that is cyclically shifted for symbol indexes on antenna beams, receiving a specific number of beams to be reported back to an eNB after performing a wideband channel estimation and a narrowband channel estimation for each beam, and ranking the beams based on the wideband and the narrowband channel estimation. In particular, Choi fails to disclose or render the reference signals including the cyclically shifted extended synchronization signals, and ranking the beams based on the wideband and the narrowband channel estimation as claimed.
Note that the third closest prior art Park et al. (US 2018/0254812, “Park”) discloses a method for transmitting or receiving channel state information. Park’s disclosure describes receiving a number of antenna ports with channel state information-reference signal (CSI-RS) and CSI-RS resources and estimating a CSI-RS antenna port based on the number of antenna ports when the number of CSI-RS resource-specific antenna ports configured in a UE is different from the number of antenna ports configured in the UE. However, the claimed invention discloses receiving reference signals including extended synchronization signals that is cyclically shifted for symbol indexes on antenna beams, receiving a specific number of beams to be reported back to an eNB after performing a wideband channel estimation and a narrowband channel estimation for each beam, and ranking the beams based on the wideband and the narrowband channel estimation. In particular, Park fails to disclose or render the reference signals including the cyclically shifted extended synchronization signals, and ranking the beams based on the wideband and the narrowband channel estimation as claimed.
Regarding claims 14, 23 and 28, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-3, 8, 10, 11-13, 15-16, 18-22, 27 and 29-30, these claims depend from one of claims 1, 14,23 and 28 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411